          Case 2:02-cr-00019-AJS Document 262 Filed 03/14/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,




v.                                                           2:01-cr-00019-AJS




SCOTT TYREE,
     Defendant.


                  PETITIONER’S MOTION FOR RELIEF PURSUANT TO
                   THE CRIME VICTIMS’ RIGHTS ACT, 18 U.S.C. § 3771


       Petitioner, A.K., the victim in the above-referenced criminal matter, seeks relief from this
Court pursuant to the Crime Victims’ Rights Act, 18 U.S.C. § 3771, as set forth herein and in
more detail in the accompanying Memorandum in Support, specifically:

     1. An order transferring the Defendant to a Residential Re-entry Center away from
        Pittsburgh, Pennsylvania or A.K.’s current residence (which will be provided to the Court
        in camera to protect the victim’s privacy), to serve the remainder of his period of
        incarceration prior to his release currently set for April 6, 2019—and to serve any
        additional period as a condition of supervised release as requested by the U.S. Probation
        Office in Doc. No. 257; and

     2. An order permanently enjoining the Defendant from directly or indirectly contacting
        A.K. or any other member of her immediate family, including, but not limited to, her
        mother, father, brother, and spouse; and

     3. An order that Defendant must reveal the name of the individual(s) to whom his criminal
        case file information has been revealed, as indicated in his Motion at Doc. No. 244; and

     4. Permission for A.K.’s Counsel to view the entire criminal case file in this matter,
        including any documents currently impounded pursuant to the Orders at Doc. Nos. 254
        and 241; and
     Case 2:02-cr-00019-AJS Document 262 Filed 03/14/19 Page 2 of 2



5. The opportunity to supplement this motion for relief, as appropriate, after seeing the
   information contained in the criminal case file; and

6. The opportunity to be heard, through Counsel, at the hearing on the Probation Office’s
   Request for Modification of the Conditions or Term of Supervision, set for March 21,
   2019, regarding the imposition of conditions of supervised release. Doc. No. 259.

                                                 Respectfully submitted,

                                                 s/Emily E. Town_____
                                                 Emily E. Town
                                                 PA Bar No. 309881

                                                 Rothman Gordon, P.C.
                                                 310 Grant Street
                                                 Third Floor, Grant Building
                                                 Pittsburgh, PA 15219

                                                 (412) 338-1168

                                                 Attorney for A.K.
